NUMBER 13-10-00063-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

EX PARTE JOE EDWARD TAYLOR A/K/A JOSEPH EDWARD TAYLOR


                       On appeal from the 139th District Court
                             of Hidalgo County, Texas.


                             MEMORANDUM OPINION1
       Before Chief Justice Valdez and Justices Rodriguez and Vela
               Memorandum Opinion by Justice Rodriguez

        Appellant Joe Edward Taylor a/k/a Joseph Edward Taylor filed an application for

writ of habeas corpus seeking to avoid extradition to Florida where he was charged with

the crime of transmission of material harmful to a minor by an electronic and/or equipment

device.     Following a hearing, the trial court denied Taylor the relief he sought and


        1
        Because this is a memorandum opinion and the parties are familiar with the facts, we will not recite
them here except as necessary to advise the parties of the Court's decision and the basic reasons for it.
See TEX. R. APP. P. 47.4.
authorized his extradition. By three issues, Taylor contends that the trial court erred in

denying his habeas application because he was not a fugitive from Florida. We affirm.

                                     I. APPLICABLE LAW

       Federal law provides for mandatory extradition of interstate fugitives who commit

an offense in one state and then flee to another state. See U.S. CONST. art. IV, § 2, cl. 2;

see also Ex parte Holden, 719 S.W.2d 678, 678 (Tex. App.–Dallas 1986, no pet.).

Likewise, article 51.13, section two of the Texas Code of Criminal Procedure, otherwise

known as Uniform Criminal Extradition Act (the Act), imposes the following duty upon the

Governor to order extradition under mandatory circumstances:

       Subject to the provisions of this Article, the provisions of the Constitution of
       the United States controlling, and any and all Acts of Congress enacted in
       pursuance thereof, it is the duty of the Governor of this State to have
       arrested and delivered up to the Executive Authority of any other State of
       the United States any person charged in that State with treason, felony, or
       other crime, who has fled from justice and is found in this State.

TEX. CODE CRIM. PROC. ANN. art. 51.13, § 2 (Vernon 2006); see Holden, 719 S.W.2d at

678. In addition, article 51.13, section six of the Act gives the Governor discretion to

surrender any person whose actions in Texas, or in a third state, intentionally result in a

crime in the demanding state. See TEX. CODE CRIM. PROC. ANN. art. 51.13, § 6 (Vernon

2006); Ex parte Harrison, 568 S.W.2d 339, 343 (Tex. Crim. App. 1978). Specifically,

section six provides that,

       [t]he Governor of this State may also surrender, on demand of the
       Executive Authority of any other State, any person in this State charged in
       such other State in the manner provided in Section 3 with committing an act
       in this State, or in a third State, intentionally resulting in a crime in the State
       whose Executive Authority is making the demand, and the provisions of this
       Article not otherwise inconsistent, shall apply to such cases, even though


                                               2
       the accused was not in that State at the time of the commission of the crime,
       and has not fled therefrom.

TEX. CODE CRIM. PROC. ANN. art. 51.13, § 6.

                                       II. ANALYSIS

       In his first and second issues, Taylor contends that the trial court erred in denying

his application for writ of habeas corpus because it is undisputed that he was not in

Florida during the commission of the alleged offense and did not flee from Florida, which

Taylor claims is a requirement for extradition under the United States Constitution. See

U.S. CONST. art. IV, § 2, cl. 2; TEX. CODE CRIM. PROC. ANN. art. 51.13, § 2. In response,

the State contends that Taylor's extradition was authorized under section six. See TEX.

CODE CRIM. PROC. ANN. art. 51.13, § 6.

       On November 23, 2009, the Governor of Texas signed a warrant stating only that

Taylor stands charged with a Florida crime and is to be found in Texas. It did not order

Taylor's extradition because he fled from Florida.       Rather, it expressly tracked the

language of section six of the Act. See id. It is apparent that Taylor's extradition was

sought and granted pursuant to permissive section six and not mandatory section two.

See id. art. 51.13, §§ 2, 6. Additionally, as explained by the court of criminal appeals in

Ex parte Harrison,

       [a]lthough not within the strict definition of a "fugitive," one who commits an
       act in one state intentionally resulting in crime in another state and who thus
       seeks to abate the administration of justice in the state where the offense
       was perpetrated is, in essence, a "fugitive" from justice of such state for
       extradition purposes.
568 S.W.2d at 344; see Rentz v. State, 833 S.W.2d 278, 280 (Tex. App.–Houston [14th

Dist.] 1992, no pet.) (holding, in part, that where Rentz was charged with sending a

                                             3
package containing cocaine to his co-defendant in Florida, it was not necessary for the

State to prove that he was in the demanding state at the time of the offense and allowing

for extradition from Texas under section six of the Act). Thus, we conclude that Taylor

was not required to have fled Florida, the demanding state, in order to be subject to

extradition, and the trial court did not err in denying his application for writ of habeas

corpus. Taylor's first and second issues are overruled.

       In his third issue, Taylor contends that the trial court erred in denying his

application because section six of the Act violates the limitations imposed upon

extradition by the United States Constitution.       He argues that section six is but an

attempt to enlarge the state's extradition power through the addition of purported authority

contradictory to the constitutional extradition clause and must fail as void. We are not

persuaded by this argument because Taylor's constitutional challenge has been rejected

by Texas courts.

       In discussing section six of the Act, the court of criminal appeals has set out the

following:

       A State statute on the subject of extradition is unconstitutional only when it
       seeks to abridge or lessen the duty placed by the Constitution on the part of
       the chief executive of the asylum State. It follows that any State statute
       which facilitates the rendition of persons charged with crime is not in conflict
       with the Federal Constitution and rests rather upon the comity between
       States and not upon the Federal Constitution.

Ex parte Foss, 492 S.W.2d 552, 553 (Tex. Crim. App. 1973) (quoting Ex parte Peairs, 162
Tex. Crim. 243, 283 S.W.2d 755, 758 (1955) (op. on reh'g)). In addition, the Peairs Court

noted that a state statute which makes less strenuous requirements for extradition than

those set forth in the federal rendition statute is, thus, valid and does not conflict with the

                                              4
federal statute. See Peairs, 283 S.W.2d at 758. Because it has been determined that

section six of the Act does not violate article IV, section two, clause two of the United

States Constitution, we overrule Taylor's third issue.

                                    III. CONCLUSION

       We affirm.



                                                    NELDA V. RODRIGUEZ
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 10th
day of November, 2010.




                                             5